Citation Nr: 0600940	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for personality 
disorder, claimed as bipolar manic depressive disorder with 
hypomania.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for head injury with a 
secondary nervous disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for compound contusion 
of the spinal column. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's May 2003 substantive 
appeal included a request for a Travel Board hearing.  The RO 
scheduled for the veteran for a hearing in September 2005.  
However, information in the claims folder indicates that the 
veteran is incarcerated and therefore unable to attend a 
Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  A follow-up request is not required 
if a response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  38 C.F.R. § 3.159(c)(1) (2005).

In this case, in response to releases properly completed by 
the veteran, the RO issued requests for records in June 2001 
and August 2003.  The RO did not receive any response to 
requests issued to the Zephyrhills Correctional Institution 
in Zephyrhills, Florida; the Reception and Medical Center in 
Lake Butler, Florida; and the Union Correctional Institution 
in Raiford, Florida.  However, there is no indication that 
the RO complied with VCAA requirements and issued a follow-up 
request for records to each of these facilities.  A remand is 
required to address this deficiency.      

The Board notes that in a May 2002 statement, the veteran 
indicated that he received treatment at the Chattahoochee 
Mental Hospital from 1996 to 1998.  It is unclear whether 
records of such treatment are relevant to the instant appeal.  
On remand, the RO should further explore this matter with the 
veteran and secure these treatment records, if necessary.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue follow-ups to the 
original requests for records to 
Zephyrhills Correctional Institution in 
Zephyrhills, Florida; the Reception and 
Medical Center in Lake Butler, Florida; 
and the Union Correctional Institution in 
Raiford, Florida.  All efforts to obtain 
records from these facilities should be 
documented in the claims folder.  

2.  The RO should contact the veteran and 
ask him whether records of treatment at 
the Chattahoochee Mental Hospital from 
1996 to 1998 are relevant to any of the 
issues currently on appeal.  If so, the 
RO should ask the veteran to submit or 
authorize VA to obtain those records.  If 
the veteran provides a completed release, 
the RO should attempt to obtain the 
records as provided by VA law and 
regulation.  

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.  
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

